Citation Nr: 1002259	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-24 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from June 1944 to 
February 1946, and from October 1950 to July 1951.

This appeal to  the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision in which the RO denied a 
TDIU.  The Veteran filed a notice of disagreement (NOD) later 
in March 2005, and the RO issued a statement of the case 
(SOC) in July 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2005.

In his substantive appeal, the Veteran requested a Board 
hearing  in Washington, DC.  In November 2007, the Veteran 
submitted a signed statement (via VA Form 21-4138) indicating 
he wished to withdraw his request for a Board  hearing.  See 
38 C.F.R. § 20.702(e) (2009). 

In December 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
the claim (as reflected in an October 2009 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.  

In January 2010, the undersigned Veteran's Law Judge granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for 
bilateral hearing loss (rated as 50 percent disabling); 
suppurative otitis media, postoperative (rated as 10 percent 
disabling); tinnitus (rated as 10 percent disabling); and 
vertigo associated with suppurative otitis media, 
postoperative (rated as 10 percent disabling); his combined 
rating is 60 percent.  

3.  There is no competent evidence or opinion even suggesting 
that  the Veteran's service-connected disabilities preclude 
him from obtaining or retaining substantially gainful 
employment, and the Veteran has failed, without good cause, 
to report to several scheduled VA examinations to obtain an 
opinion in this regard..  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 3.655, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, which includes claims for a TDIU, a claimant 
must be provided with information pertaining to assignment of 
disability ratings, as well as information regarding the 
effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a November 2004 pre-rating letter and a 
February 2009 post-rating letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for a TDIU, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 in effect prior to May 30, 2008).  The February 2009 
letter also provided the Veteran with information pertaining 
to VA's assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  Hence, the 
letters meet the content of notice requirements as set forth 
in Pelegrini and Dingess/Hartman.  

The March 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the November 2004 
letter.  Subsequently, after issuance of the February 2009 
letter, and an opportunity for the Veteran to respond, the 
October 2009 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records, private medical 
records from Dr. Johnson, and the reports of December 2005 
and September 2006 VA evaluations and examinations.  Also of 
record and considered in connection with the appeal are 
employment information from Duke Power Company, and various 
written statements provided by the Veteran and by his 
representative, on his behalf.  

The Board also finds that no further RO action on this 
matter, prior to appellate consideration, is warranted.  In 
this regard, it is noted that, in the December 2008 remand, 
the Board instructed that the Veteran be afforded an ear, 
nose, and throat (ENT) VA examination with audiometry and 
speech discrimination testing to obtain information as to the 
effect his service-connected disabilities have on his ability 
to work.  The Board advised the Veteran that, under 38 C.F.R. 
§ 3.655(b), if he failed to report for examination without 
good cause, the claim on appeal would be denied.

The record reflects that, pursuant to the remand, VA 
examinations were scheduled in April, May, and September 
2009, but that the Veteran did not report for any of the 
scheduled examinations.  In a May 2009 letter, the AMC 
informed the Veteran that the VA medical facility nearest to 
him was requested to schedule him for a VA examination, and 
that if he failed report for it, his claim would be rated 
based on the evidence of record.  In a June 2009 letter, the 
AMC informed the Veteran that he failed to report to a VA 
examination, and requested that he indicate whether he was 
willing to report if the examination were rescheduled.  In an 
August 2009 letter, the AMC informed the Veteran that the VA 
medical facility nearest to him was requested to reschedule 
him for another VA examination and that if he failed to 
report for it, his claim would be rated based on the evidence 
of record.  The letters were not returned as undeliverable; 
however, the Veteran neither appeared for the scheduled 
examinations nor contacted the VAMC to indicate that he was 
unable to do so.   Thus, the Board finds that RO has complied 
with the Board's instructions to arrange for the Veteran to 
under further examination, to the extent possible, and that 
no further  RO action in this regard is required.   

The Board also points out that, because the Veteran failed to 
report to VA examinations scheduled in connection with the 
claim for a TDIU (which is considered a claim for increase),  
as indicated in the prior remand, there is legal authority 
for VA to deny the claim as a matter of law.  See 38 C.F.R. § 
3.655(b) (2009).  However, under the circumstances of this 
case-to include the fact that the letters to the Veteran 
informed him that the claim would be rated based on the 
evidence of record-the Board will, as the RO has done, 
adjudicate the claim on the basis of the current record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 
20 Vet. App. at 543 (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id. 

In this case, the Veteran' has been granted service 
connection for  bilateral hearing loss (rated as 50 percent 
disabling); suppurative otitis media, postoperative ( rated 
as 10 percent disabling); tinnitus (rated as 10 percent 
disabling); and vertigo associated with suppurative otitis 
media, postoperative (rated as 10 percent disabling);.  His 
combined disability rating is  60 percent.  The Veteran's 
service treatment records (STRs) indicate that he had chronic 
mastoiditis of the left ear during service and underwent a 
radical mastoidectomy in January 1951.  Since his service-
connected disabilities are residuals with  a common 
etiology-the, in-service mastoidectomy-and the combined 
disability rating is 60 percent, the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  
The remaining question, then, is whether the Veteran's 
service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the 
Board finds that a TDIU is not warranted.

On the Veteran's September 2004 application for a TDIU (VA 
Form 21-8940), he indicated he last worked as an electrician 
for Duke Power Company in 1984.  He noted that he became too 
disabled to work in January 2004, due to his hearing loss.  

VA treatment records dated from February 2004 to January 2005 
reflect that the Veteran was treated for anemia.  In February 
2004, an ENT note reflects that he had a benign parotid 
lesion, but was otherwise in good health.  He had moderate 
sloping to severe-profound sensorineural hearing loss in the 
right ear and profound mixed hearing loss in the left ear.  
He was refitted for hearing aids in March 2004.  In May 2004, 
his hearing aids were checked and it was noted that he was 
satisfied with adjustments, fit, function, and comfort.

In February 2005, Duke Power Company indicated (via VA Form 
21-4192) that the Veteran worked there from October 1978 to 
June 2001.

Private medical records from Dr. Johnson, dated from February 
2002 to January 2005,k reflect that the Veteran was treated 
for arthritis of the spine, hypertension, hematoma, 
epididymitis, right wrist pain, and vertigo.

The report of a December 2005 VA audiology evaluation 
reflects that the Veteran had moderate to moderately severe 
sensorineural hearing loss in the right ear and moderately 
severe to severe mixed hearing loss in the left ear. 

VA outpatient treatment records dated from June 2004 to 
January 2006 reflect that the Veteran said he felt fine in 
June 2004.  He continued to take iron supplements for anemia.  
In January 2006, it was noted that he had a 2-month history 
of vertigo and blurred vision; a magnetic resonance imagining 
(MRI) of the brain revealed diffuse cortical atrophy of the 
brain with multiple old lacunar infarctions.  

The report of a September 2006 VA ear, nose and throat 
examination reflects that the Veteran's ears appeared normal.  
The examiner noted that the Veteran clearly had balance 
problems, which were central in original.  Testing could not 
be done because of the mastoid cavity; therefore, the 
examiner noted that it was impossible to determine whether 
the imbalance was caused by ear disease or surgical defect. 

The Board again emphasizes that the RO arranged for the 
Veteran to undergo another comprehensive VA examination to 
ascertain the effect of his service-connected disabilities on 
his employability.  Examinations were scheduled in April, 
May, and September 2009; however, as mentioned, the Veteran 
did not report for any of the scheduled examinations.  The 
Board emphasizes that the duty to assist is not a one-way 
street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992))  Hence, while the attempted examinations may have 
yielded  competent evidence favorable to the Veteran's claim, 
on these facts, the Board  has no alternative -aside from 
denying the claim for a TDIU, as a matter of law, for failure 
to report to scheduled examinations (see 38 C.F.R. § 
3.655(b))-but  to consider the claim on the basis of the 
current record.

Unfortunately, in this case, , there is no competent, 
objective evidence or opinion that any of the Veteran's 
service-connected disabilities-either individually or in 
concert-preclude substantially gainful employment.    
Significantly, neither the Veteran nor his representative has 
provided or identified any evidence or opinion even 
suggesting that the Veteran is unemployable due to service 
connected disability,

As a final point, in addition to the objective evidence, the 
Board has considered the Veteran's assertions, as well as 
those advanced on his behalf, in this appeal.  However, 
neither he nor his representative is shown to possess any 
particular medical or vocational training or expertise to 
competently render a persuasive opinion on the matter upon 
which this claim turns.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the Veteran 
cannot support this claim on the basis of lay assertions, 
alone.

Under these circumstances, the claim for a TDIU must be 
denied.  In reaching the conclusion to deny this claim, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as no competent, persuasive evidence supports the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

ORDER

A TDIU is denied.



____________________________________________
JACQUELINE E. MOMNROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


